



COURT OF APPEAL FOR ONTARIO

CITATION: Mann (Re), 2019 ONCA 360

DATE: 20190503

DOCKET: C65880

Watt, Pardu and Nordheimer JJ.A.

IN THE MATTER OF:  Richard Mann

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant

Manasvin Goswami, for the respondent, Her Majesty the
    Queen

Janice Blackburn, for the respondent, St. Josephs
    Healthcare Hamilton

Heard:  April 29, 2019

On appeal against the disposition of the Ontario Review
    Board dated, July 25, 2018 with reasons dated August 13, 2018.

REASONS FOR DECISION


[1]

Mr. Mann appeals from the decision of the Ontario Review Board that continued
    his detention order. He asserts that the Board applied the wrong legal test in
    arriving at its decision. He further asserts that the Board failed to address,
    in a meaningful fashion, whether a conditional discharge would adequately protect
    the public and, in any event, the Boards decision to deny a conditional
    discharge is unreasonable on the facts. At the conclusion of the hearing, we
    dismissed the appeal with reasons to follow.  We now provide those reasons.

[2]

We see little merit in this appeal. On the first issue, the Board said,
    in the final paragraph of its reasons:

In coming to its decision the Board has considered the safety
    of the public which is the primary consideration, the mental condition of Mr.
    Mann, the clinical view of his psychiatrist, and the Hospital Report contents
    and Mr. Manns needs.

[3]

The appellant complains that the Board did not expressly refer to the
    reintegration of the accused into society which is a requirement for the
    Boards disposition under s. 672.54 of the
Criminal Code
. We reject
    that submission for two reasons. One is that the clinical view of Mr. Manns
    psychiatrist, and the contents of the Hospital Report, addressed the reintegration
    of Mr. Mann into society.  It is thus clear that the Board considered that issue.
    The other is that, while it might have been preferable if the Board had
    enunciated the specific wording of the section, the Board is an experienced tribunal
    that would have been alive to the correct standard:
R. v. C. (M.L.),
104 O.R. (3d) 450, 2010 ONCA 843 at para. 46.

[4]

We also reject the submission that the Board failed to meaningfully
    consider a conditional discharge and that its decision not to grant a
    conditional discharge was unreasonable. To the contrary, the Board gave
    thorough and complete reasons for its conclusion that it was not appropriate,
    at this stage of Mr. Manns progression, to grant a conditional discharge. The
    Board permitted Mr. Mann to move out into the community but only when properly supervised
    accommodation could be found for him. There is nothing unreasonable in the
    Boards decision to continue the detention order, appropriately amended in
    order to address the risk that Mr. Mann continues to pose to the public,
    particularly when he resorts to the consumption of alcohol. Further, the
    Boards decision on the appropriate disposition is entitled to deference.

[5]

For the foregoing reasons, the appeal was dismissed.

David
    Watt J.A.
G. Pardu J.A.

I.V.B. Nordheimer J.A.


